Case: 17-15548    Date Filed: 11/27/2018   Page: 1 of 9


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 17-15548
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 1:17-cr-20441-KMM-5

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

MIRTHA CARRION JIMENEZ,

                                                             Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (November 27, 2018)

Before TJOFLAT, MARCUS and JORDAN, Circuit Judges.

PER CURIAM:

      Mirtha Carrion Jimenez appeals her 27-month sentence after pleading guilty

to one count of conspiracy to commit healthcare fraud, in violation of 18 U.S.C. §

1349. The district court applied a two-level minor participant reduction under
              Case: 17-15548    Date Filed: 11/27/2018   Page: 2 of 9


U.S.S.G. § 3B1.2, rather than her requested four-level minimal participant

reduction, and applied a two-level increase to Jimenez’s offense level for use of a

sophisticated means under U.S.S.G. § 2B1.1(b)(10)(C). On appeal, she argues that

her sentence is procedurally and substantively unreasonable.        After thorough

review, we affirm.

      We ordinarily consider legal issues de novo, review factual findings for clear

error, and apply the guidelines to the facts with due deference, which is akin to

clear error review. United States v Rothenberg, 610 F.3d 621, 624 (11th Cir.

2010). We review for clear error a district court’s determination of the defendant’s

role in the offense and whether the defendant used sophisticated means. United

States v. Barrington, 648 F.3d 1178, 1199 (11th Cir. 2011); United States v. De

Varon, 175 F.3d 930, 938 (11th Cir. 1999) (en banc). Review for clear error is

deferential, and we will not disturb a district court’s findings unless we are left

with the definite and firm conviction that a mistake was committed. United States

v. Ghertler, 605 F.3d 1256, 1267 (11th Cir. 2010).        We review the ultimate

sentence a district court imposes for “reasonableness,” which “merely asks whether

the trial court abused its discretion.” United States v. Pugh, 515 F.3d 1179, 1189

(11th Cir. 2008) (quotation omitted).

      First, we are unpersuaded by Jimenez’s claim that the district court

procedurally erred in imposing her sentence.          In reviewing sentences for


                                         2
                 Case: 17-15548       Date Filed: 11/27/2018       Page: 3 of 9


procedural reasonableness, we “‘ensure that the district court committed no

significant procedural error, such as failing to calculate (or improperly calculating)

the Guidelines range, treating the Guidelines as mandatory, failing to consider the

§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing

to adequately explain the chosen sentence -- including an explanation for any

deviation from the Guidelines range.’” Id. at 1190 (quoting Gall v. United States,

552 U.S. 38, 51 (2007)).1           The district court need not explicitly say that it

considered the § 3553(a) factors, as long as the court’s comments show it

considered the factors when imposing sentence. United States v. McGarity, 669
F.3d 1219, 1263 (11th Cir. 2012).

       Section § 3B1.2 of the Sentencing Guidelines provides for a four-level

decrease if the defendant was a “minimal participant” in the criminal activity, a

two-level decrease if the defendant was a “minor participant,” and a three-level

decrease if the defendant’s participation was between these two. U.S.S.G. § 3B1.2.

A minor participant is one “who is less culpable than most other participants in the

criminal activity, but whose role could not be described as minimal.” Id. § 3B1.2


1
        The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to
protect the public; (5) the need to provide the defendant with educational or vocational training
or medical care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the
pertinent policy statements of the Sentencing Commission; (9) the need to avoid unwanted
sentencing disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).
                                                 3
               Case: 17-15548     Date Filed: 11/27/2018    Page: 4 of 9


cmt. n.5. A minimal participant is one who is “plainly among the least culpable of

those involved in the conduct of a group.” Id. § 3B1.2 cmt. n.4. A “defendant’s

lack of knowledge or understanding of the scope and structure of the enterprise and

of the activities of others is indicative of a role as minimal participant.” Id.

      The district court undertakes a two-pronged inquiry to determine whether

the minimal-role reduction applies, considering all probative facts involving the

defendant’s role and evaluating the “totality of the circumstances.” United States

v. Wenxia Man, 891 F.3d 1253, 1274 (11th Cir. 2018) (quotation omitted). It first

considers the defendant’s role -- whether he was a minor or minimal participant --

in relation to “the relevant conduct for which he has been held accountable at

sentencing.” Id. (quotation omitted); see De Varon, 175 F.3d at 940. Second, it

considers the defendant’s “role as compared to that of other participants in his

relevant conduct.” Wenxia Man, 891 F.3d at 1274 (quotation omitted); see De

Varon, 175 F.3d at 944. Not all participants may be relevant to this inquiry, and

the role is only measured against other participants involved in the relevant

conduct attributed to the defendant. De Varon, 175 F.3d at 944. The defendant

bears the burden of proving, by a preponderance of the evidence, that he is entitled

to the reduction. Id. at 939.

      Section 2B1.1(b)(10)(C) provides for a two-level increase if “the offense

otherwise involved sophisticated means and the defendant intentionally engaged in


                                           4
               Case: 17-15548     Date Filed: 11/27/2018   Page: 5 of 9


or   caused    the   conduct    constituting   sophisticated   means.”    U.S.S.G.   §

2B1.1(b)(10)(C). Note 9 sets out “sophisticated means” as “especially complex or

. . . intricate offense conduct pertaining to the execution or concealment of an

offense.”     Id. cmt. n.9(B).     Further, “[c]onduct such as hiding assets or

transactions, or both, through the use of fictitious entities . . . also ordinarily

indicates sophisticated means.” Id. In United States v. Presendieu, 880 F.3d 1228,

1248 (11th Cir. 2018), we pointed out that the guideline directs the sentencing

court to focus less on whether the totality of the scheme was sophisticated (as an

earlier, inapplicable version had) and “more on the individual’s own conduct to

determine whether the offense involved sophisticated means.” Id. at 1244.

      We begin by noting that Jimenez has failed to show that the district court did

not adequately explain her sentence. As the record reveals, the district court

explicitly said that it had considered the presentence investigation report (“PSI”),

the advisory guideline range, the § 3553(a) factors, and the parties’ statements --

which included all of Jimenez’s mitigation evidence. These statements alone are

sufficient to explain a particular sentence. See McGarity, 669 F.3d at 1263.

      As for Jimenez’s claim that the district court clearly erred in applying the

minor-role reduction and not the minimal-role reduction, we also disagree. The

relevant parts of the record reveal that Jimenez and several codefendants were

involved in a Medicare fraud scheme orchestrated by codefendants Orlando


                                           5
              Case: 17-15548     Date Filed: 11/27/2018    Page: 6 of 9


Bustabad and Orlando Olver Bustabad, and as part of this scheme, Jimenez became

the president and registered agent of Euro Pharma. Jimenez, with codefendants,

submitted and caused the submission of fraudulent claims totaling $760,513, and

as a result of their fraudulent claims, Medicare paid a total of $340,256.

      On this record, Jiminez has not shown that the district court clearly erred in

applying only a minor-role reduction. Jimenez was held accountable at sentencing

for her nominal ownership of Euro Pharma, cashing seven checks, opening bank

accounts with Pro Checks and Chase Bank, and for an intended loss of $760,513.

The other actors involved in this relevant conduct are limited; many of her

codefendants were involved in separate conduct at other pharmacies, outside of

Jimenez’s attributable conduct. Thus, her involvement, whether minor or minimal

in the entire scheme of many pharmacies, is irrelevant to her role for a role

reduction. Moreover, while she may not have been as culpable as the Bustabads or

her daughter -- who she claims directed her in her role at Euro Pharma -- we

cannot say that as the nominal owner, cashing checks, and opening bank accounts

in furtherance of the fraud scheme Jimenez was plainly among the least involved.

Accordingly, we affirm the district court’s application of the role reduction.

      As for the sophisticated-means enhancement, the language of Note 9

provides that the sophisticated-means enhancement applies to “[c]onduct such as

hiding assets or transactions . . . through the use of fictitious entities.” U.S.S.G. §


                                          6
              Case: 17-15548     Date Filed: 11/27/2018   Page: 7 of 9


2B1.1(b)(10)(C), cmt. n.9(B). In applying the enhancement, the district court

properly considered Jimenez’s individual conduct, see Presendieu, 880 F.3d at

1244, 1248, which involved her role as a nominal owner to conceal the true

identity and full nature of the conspiracy. In particular, Jimenez agreed to serve as

president and registered agent of a pharmacy used by the conspiracy to defraud

Medicaid out of approximately $340,256, she cashed Medicare checks, and she

opened two bank accounts in furtherance of the conspiracy.           In light of the

significant funds involved and her role in the scheme, we cannot say that the

district court clearly erred by concluding that Jimenez engaged in sophisticated

means warranting the enhancement. Ghertler, 605 F.3d at 1267. Thus, Jimenez

has not shown any procedural error in the imposition of her sentence.

      We also are not persuaded by Jimenez’s claim that her 27-month sentence is

substantively unreasonable. Once we’ve concluded that the district court did not

procedurally err in imposing a sentence, we consider the “substantive

reasonableness of the sentence imposed under an abuse-of-discretion standard,”

based on the “totality of the circumstances.” Pugh, 515 F.3d at 1190 (quotation

omitted). “[W]e will not second guess the weight (or lack thereof) that the [court]

accorded to a given [§ 3553(a)] factor . . . as long as the sentence ultimately

imposed is reasonable in light of all the circumstances presented.” United States v.

Snipes, 611 F.3d 855, 872 (11th Cir. 2010) (quotation, alteration and emphasis


                                         7
              Case: 17-15548     Date Filed: 11/27/2018   Page: 8 of 9


omitted). However, a court may abuse its discretion if it (1) fails to consider

relevant factors that are due significant weight, (2) gives an improper or irrelevant

factor significant weight, or (3) commits a clear error of judgment by balancing a

proper factor unreasonably. United States v. Irey, 612 F.3d 1160, 1189 (11th Cir.

2010) (en banc). Also, a court’s unjustified reliance on any one § 3553(a) factor

may be a symptom of an unreasonable sentence. United States v. Crisp, 454 F.3d
1285, 1292 (11th Cir. 2006).

      A sentence well below the statutory maximum penalty is an indicator of

reasonableness. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008)

(holding that the sentence was reasonable in part because it was well below the

statutory maximum). The party challenging the sentence bears the burden of

showing that the sentence is unreasonable. United States v. Tome, 611 F.3d 1371,

1378 (11th Cir. 2010).

      Here, Jimenez’s 27-month sentence, at the low end of the guideline range

and well below the 20-year statutory maximum sentence, is substantively

reasonable. Not only did the district court adequately explain the sentence, as

we’ve already concluded, but the record supports its reasonableness.              At

sentencing, Jimenez argued that a codefendant, Alex Sierra, was sentenced to only

24 months’ imprisonment despite being the nominee owner of two pharmacies.

Notably, however, the court distinguished Jimenez from this codefendant because


                                         8
              Case: 17-15548     Date Filed: 11/27/2018   Page: 9 of 9


he was responsible for a smaller loss amount than Jimenez. See 18 U.S.C. §

3553(a)(6). Further, according to the record, Sierra was actually the nominee

owner of only one pharmacy. Although another codefendant, Alex Mena, received

the same sentence as Jimenez, despite being the nominee owner of two pharmacies

and responsible for slightly more loss than Jimenez, Jimenez has not demonstrated

that the district court failed to consider relevant factors that were due significant

weight, gave an improper or irrelevant factor significant weight, or balanced the

proper factors unreasonably. See Irey, 612 F.3d at 1191; see Tome, 611 F.3d at

1378.    Rather, the record demonstrates that the district court considered the

seriousness of Jimenez’s offense, finding that being a nominee owner was an

integral part of the success of the conspiracy, while acknowledging that Jimenez

was the nominee owner of only one pharmacy. See 18 U.S.C. § 3553(a)(2)(A).

        AFFIRMED.




                                         9